UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 8, 2013 Frontier Communications Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-11001 06-0619596 (Commission File Number) (IRS Employer Identification No.) 3 High Ridge Park, Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 614-5600 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders Frontier Communications Corporation held its 2013 Annual Meeting of the Stockholders on May 8, 2013 (the “Meeting”).The number of shares of common stock present at the Meeting was 807,700,893 or 81.0% of the shares of common stock outstanding on March12, 2013, the record date for the Meeting.At the Meeting, the following items were submitted to a vote of stockholders. (1)Election of directors.All nominees were elected pursuant to the following votes: Number of Votes* Director FOR WITHHELD Leroy T. Barnes, Jr. Peter C.B. Bynoe Jeri B. Finard Edward Fraioli James S. Kahan Pamela D.A. Reeve Howard L. Schrott Larraine D. Segil Mark Shapiro Myron A. Wick III Mary Agnes Wilderotter *Does not include 344,717,400 broker non-votes. (2)Advisory proposal on executive compensation.The matter was approved with the following vote: Number of votes FOR397,153,918 Number of votes AGAINST36,836,438 Number of votes ABSTAINING28,993,137 Number of BROKER NON-VOTES344,717,400 (3)Proposed 2013 Frontier Bonus Plan.The matter was approved with the following vote: Number of votes FOR400,347,675 Number of votes AGAINST34,212,143 Number of votes ABSTAINING28,423,675 Number of BROKER NON-VOTES 344,717,400 (4)Proposed 2013 Equity Incentive Plan.The matter was approved with the following vote: Number of votes FOR396,976,923 Number of votes AGAINST37,976,054 Number of votes ABSTAINING28,030,516 Number of BROKER NON-VOTES344,717,400 (5)Stockholder proposal regarding an independent chairman.The matter was defeated with the following vote: Number of votes FOR183,330,724 Number of votes AGAINST249,251,379 Number of votes ABSTAINING30,401,390 Number of BROKER NON-VOTES344,717,400 (6)Ratification of appointment of KPMG LLP as the Company’s independent registered public accounting firm for 2013.The matter was approved with the following vote: Number of votes FOR758,356,967 Number of votes AGAINST21,878,687 Number of votes ABSTAINING27,465,239 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRONTIER COMMUNICATIONS CORPORATION Date:May 9, 2013 By:/s/ Susana D'Emic Susana D'Emic Senior Vice President and Controller
